Citation Nr: 0316067	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals, post operative partial thyroidectomy with scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.


REMAND

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals) CAVC has held that 
section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Review of the 
record fails to reveal notice from the RO, which complies 
with VCAA requirements.  See Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  In this case, the RO's failure to issue a development 
letter consistent with the notice requirements of the VCAA 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

During the course of the appeal, the section of the VA 
Schedule for Rating 
Disabilities dealing with the evaluation of skin disorders 
was also changed, effective August 30, 2002.  See 67 FR 
49590, 49596, July 31, 2002, as corrected at 67 FR 58448, 
Sept. 16, 2002.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the RO certified the appeal and 
forwarded the matter to the Board before the revised 
regulations became effective.  Consequently, the RO has not 
had the opportunity to notify the veteran of the revised 
regulations, nor has the RO has had the opportunity to 
consider the veteran's claim in light of the new schedular 
criteria.  The Board, therefore, remands the matter to give 
the RO an opportunity to complete these actions. 

The revised regulations include, among other provisions, a 
list of criteria for determining whether a scar is 
disfiguring.  Characteristics of disfigurement are as 
follows:  (1)  Scar 5 or more inches (13 or more cm.) in 
length; (2) Scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) Surface contour of scar elevated or 
depressed on palpation; (4) Scar adherent to underlying 
tissue; (5) Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.)  (7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 1 (effective August 30, 2002).

The veteran underwent compensation and pension (C&P) physical 
examinations  in July 2001.  Review of the examination 
reports reveals that the examining physicians did not 
evaluate the service-connected for residuals, post operative 
partial thyroidectomy with scar.   Most notably, not all 
characteristics of disfiguring scars were addressed.  As the 
matter must be remanded to the RO for the above-mentioned 
procedural reasons, the RO will also be asked to accomplish 
necessary development - specifically, obtaining a new VA C&P 
physical examination, which considers the new rating 
criteria.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's residuals, post operative 
partial thyroidectomy with scar.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, to include what, if 
any, exposed areas are affected, the 
extent of underlying soft tissue damage 
and any associated limited motion, and 
characteristics of disfigurement.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for residuals, post operative partial 
thyroidectomy with scar, currently 
evaluated as noncompensable.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




